Citation Nr: 1724912	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left wrist disability, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for a right wrist disability, to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability. 

4.  Entitlement to an increased rating for avascular necrosis of the right hip, status post total hip replacement, currently rated as 10 percent disabling prior to July 20, 2011, and 30 percent disabling beginning on November 1, 2012.  (A 100 percent schedular rating is in effect from July 20, 2011 through October 31, 2012.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to July 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2014, the Veteran testified at a hearing that was conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In March 2015, the Board remanded the issues listed on the title page for additional development.  These issues are once again before the Board. 

The Board's March 2015 decision also remanded the issues of entitlement to service connection for a right knee disability and entitlement to a total disability rating based on individual unemployability.  These issues were subsequently granted in a September 2016 rating decision and are no longer in appellate status.  

Pursuant to the Board's remand instructions, the RO issued a Statement of the Case for the issue of entitlement to an increased rating for necrosis of the left hip in January 2017.  The Veteran did not perfect an appeal with the timely filing of a VA Form 9 or its equivalent.  Accordingly, this issue is not before the Board. 
FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw all issues currently on appeal. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to service connection a left wrist disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2016).  

2.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to service connection a right wrist disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2016).  

3.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to service connection a sleep apnea have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2016).  

4.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to an increased rating for avascular necrosis of the right hip have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In a May 2017 signed statement, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw his "open appeals" because he has received a 100 percent disability rating.  

As the Veteran has clearly withdrawn the issues on appeal, there remains no allegation of error of fact or law for appellate consideration with regard to these matters. 

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  Accordingly, the appeal must is dismissed.  


ORDER

The appeal is dismissed.


____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


